STAPLETON, Circuit Judge,
dissenting.
I respectfully dissent.
In normal parlance, the concept of doing the employer’s business and the concept of being on the employer’s premises are distinct. One can be off the premises, but still be on the authorized business of the employer; and one can be on the premises, but not be on the authorized business of the employer.
As a matter of policy, one may justifiably hold an employer responsible for compensating employee injuries that occur on its premises even when the injured employee was not doing the employer’s business at the time of the injury. The employer is in control of its premises and should provide a safe place to work. For this reason, the Pennsylvania legislature, when drafting that state’s workmen’s compensation statute, fashioned a two-pronged standard: compensation must be paid both when the employee is engaged “in the furtherance of his employer’s business” and when the employee, even though not so engaged, (1) is on the employer’s premises, (2) is required by the nature of his employment to be there, and (3) is injured by the condition of the premises or by operation of the employer’s business or affairs thereon. 77 Pa. Stat.Ann. § 411(1) (Purdon Supp.1990). The important thing to note for present purposes is that the Pennsylvania legislature found it necessary to go beyond the “in furtherance of the employer’s business” standard in order to implement the policy decision it had made regarding the scope of workmen’s compensation benefits. The operation of the Pennsylvania statute in an analogous fact situation helps to illustrate the point. In Penn Pad Co. v. Workmen’s Compensation Appeal Board (Altholz), 83 Pa.Cmwlth. 490, 478 A.2d 497 (1984), an employee had been injured while changing in the employer’s locker room after completing work for the day. The Commonwealth Court held that the employee was not “engaged in furtherance of his employer’s business,” and that his injuries would be compensable only if he could meet the standard applicable to injuries suffered on the employer’s premises. Id. 478 A.2d at 499.
The result reached by the majority in this case has surface appeal for the same policy reasons that prompted the Pennsylvania legislature to formulate the second prong of its definition of workmen’s compensation benefits. Nevertheless, the fact that the Pennsylvania legislature found it necessary to formulate this second prong demonstrates that the normal understanding of an employee who is doing the employer’s business does not include someone who has *1081completed his or her day’s work and is on the way home.
The majority, I believe, would not reach the same result if this tragedy had occurred as McMillan was waiting on the public sidewalk for a commuter bus to take her home.1 Yet the majority does not and cannot articulate a distinction between that situation and the one before us that makes sense in terms of the applicable standard— “on the authorized business of the employer.” To be sure, the employer in both cases is deriving an indirect benefit from the employee’s activity; employees can be of no value to their employer unless they get to and from their work stations each day. Nevertheless, the employee is no more or less “on the authorized business of the employer” in the bus stop case than in this case.
There may be situations in which the application of the standard selected by this insurer will be a debatable matter. In those situations, a court may appropriately apply the rule that ambiguities should be resolved against the insurer. Its application on these facts seems clear, however. At the time of the tragedy, McMillan was on her own business, not on the business of her employer. Therefore, I would reverse the judgment of the district court and remand with an instruction to enter judgment for TWA and State Mutual Life Assurance Company of America.

. Under Pennsylvania’s workmen’s compensation statute, in such a situation, McMillan would be neither engaged in the furtherance of the employer’s business nor on its premises as that concept is employed in the second prong of the test. Serafin v. Workmen’s Compensation Appeal Board, 62 Pa.Cmwlth. 413, 436 A.2d 1239 (1981) (”[T]he law is clear that an employee who is injured while going to or returning from work, absent special circumstances, is not engaged in furthering the business of his employer.”).